Exhibit 10.1

EARTHLINK, INC.
RETENTION INCENTIVE AGREEMENT



 

THIS RETENTION INCENTIVE AGREEMENT (this "Agreement") is made on the __ day of
May, 2007, by and between EarthLink, Inc., a Delaware corporation, and its
Affiliates (collectively "EarthLink") and ___________________ ("you"), to
provide a financial incentive for you to remain employed with EarthLink for the
time period and on the terms set forth below.

WHEREAS,

EarthLink is in the process of searching for a new Chief Executive Officer as it
continues to execute on its business plan; and



WHEREAS, EarthLink recognizes that the search for a new Chief Executive Officer
may contribute to uncertainty on your part and could result in your departure
or, at minimum, some distraction from your duties and responsibilities; and

WHEREAS, you have been a valuable contributor to the success of EarthLink and
our business, and your continued service on behalf of EarthLink from now through
May 1, 2008 is important to maximize the value of EarthLink and our business;
and

WHEREAS, we want you to remain employed with EarthLink, and we want to provide
an additional financial incentive to you to retain your valuable services during
such time.

NOW, THEREFORE, in return for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Term.
The term of this Agreement will be from the date you sign it until May 1, 2008,
hereinafter referred to as the "
Payment Date
," or, if earlier, the termination of your employment with EarthLink for any
reason whatsoever.
Compensation.
Bonus Payment.
Eligibility
. Subject to subparagraph (a)(3) below, you are eligible for a bonus payment
(the "
Bonus Payment
") in accordance with subparagraph (a)(2) below.
Payment
. Subject to subparagraph (a)(3) below, your Bonus Payment of
[$ Insert Dollar Amount]
shall be payable to you in a lump sum (i) on the Payment Date or as soon as
administratively practical after the Payment Date, provided you have been
continuously employed with EarthLink from the date hereof until the Payment
Date, or (ii) in the event you have a Termination of Employment by EarthLink
other than for Cause (as defined below) or other than on account of your
Disability (as defined below) or your death before the Payment Date, the date of
your Termination of Employment or as soon as administratively practical after
your Termination of Employment, subject in all cases to applicable withholdings
as described herein.
Payment Conditions
. You must satisfy the following additional conditions to be eligible for and
receive the Bonus Payment:
 A. First, you will not be eligible for, and will not receive the Bonus Payment,
    unless you sign a Release (as defined below) (in the form attached hereto as
    Exhibit A), if the Bonus Payment becomes payable concurrently with your
    Termination of Employment with EarthLink. In that event, your Bonus Payment
    is conditioned upon the valid and timely execution, without revocation, of
    the Release within the time period specified by EarthLink.
 B. Second, your employment with EarthLink must not have been (i) terminated for
    Cause by EarthLink, (ii) terminated on account of death or a Disability or
    (iii) voluntarily terminated by you for any reason whatsoever, prior to the
    Payment Date.

(C) Third, you agree not to take, and do not take, any "unpaid leave of absence"
or "sabbatical" time through the Payment Date or, if earlier, the date of your
Termination of Employment by EarthLink other than for Cause or other than on
account of your Disability or your death.

Definitions
.

For purposes of this Agreement:
 A. "Affiliate" means any entity with whom EarthLink would be considered a
    single employer under Sections 414(b) or 414(c) of the Code. If the
    Affiliate that employs you discontinues being an Affiliate, you will be
    deemed to have incurred a Termination of Employment by EarthLink without
    Cause at the time your employer is no longer an Affiliate.
 B. "Beneficiary" means the person or entity that you designate, by written
    instrument delivered to EarthLink, to receive any benefits payable under
    this Agreement after your death. If you fail to designate a beneficiary, or
    if no designated beneficiary survives you, your benefits will be paid (i)
    first to your surviving spouse, if any, (ii) then, if there is no surviving
    spouse, to your living descendents per stirpes, or (iii) if there is neither
    a surviving spouse nor living descendants, to your estate.
 C. "Cause" shall exist where your Termination of Employment is by EarthLink
    upon (1) your willful and continued failure to substantially perform your
    employment duties (other than any failure on account of a Disability), after
    written notice is delivered to you by the Board of Directors, an executive
    officer of EarthLink or the person in charge of the Human Resources function
    of EarthLink that specifically identifies the manner in which you have
    failed to substantially perform your employment duties and after a
    reasonable opportunity is afforded to you to cure your performance
    failure(s) or (2) your willful engagement in misconduct that is materially
    injurious to EarthLink, monetarily or otherwise. For purposes of this
    definition, no act, or failure to act, on your part will be considered
    "willful" unless done, or omitted to be done, by you not in good faith and
    without reasonable belief that your act or omission was in the best interest
    of EarthLink. Notwithstanding the foregoing, you will not be deemed to have
    had a Termination of Employment by EarthLink for Cause unless and until you
    have been given a copy of the notice of termination, after reasonable notice
    to you and an opportunity for you, together with your counsel, to be heard
    before (i) the Chief Executive Officer of EarthLink or (ii) if you are an
    elected officer, the Board of Directors of EarthLink, or (iii) in all other
    cases not involving an elected officer and where the Chief Executive Officer
    of EarthLink otherwise directs or delegates this responsibility, the
    executive officer or person in charge of the Human Resources function or
    direct report to such Chief Executive Officer to whom such responsibility
    was delegated, finding that in the good faith opinion of the Chief Executive
    Officer, or, in the case of an elected officer, a finding that in the good
    faith opinion of two-thirds of the Board of Directors of EarthLink, or, in
    all other cases not including an elected officer or otherwise, a finding
    that in the good faith opinion of the applicable executive officer or person
    in charge of the Human Resources function or direct report to the Chief
    Executive Officer to whom such responsibility was delegated, that you
    committed the conduct set forth above in clauses (1) or (2) of this
    definition and specifying the particulars of that finding in detail.
 D. "Code" shall mean the Internal Revenue Code of 1986, as amended, and any
    regulations promulgated thereunder.
 E. "Termination of Employment" means the termination of your employment with
    EarthLink and all Affiliates; provided, however, that you will not be
    considered as having had a Termination of Employment unless and until your
    Termination of Employment qualifies as a "separation from service" within
    the meaning of Section 409A of the Code.
 F. "Disability" means that you incur a Termination of Employment as a result of
    being "disabled" or as a result of a "disability" in accordance with the
    policies of EarthLink in effect at the time of your Termination of
    Employment.

Effect on Other Payments
. The Bonus Payment, if any, is not in lieu of and does not replace any other
bonus or bonuses to which you may be entitled. You also will continue to be
entitled to receive any amounts that you otherwise would be entitled to receive
under EarthLink's other employee benefit plans, policies and arrangements,
including without limitation any severance plans, policies or arrangements in
which you may participate, in accordance with the terms and conditions of such
plans, policies and arrangements. Notwithstanding the foregoing, however, you
agree that the Bonus Payment shall not be included under any other bonus or
severance plan of EarthLink, including without limitation the EarthLink, Inc.
Change-in-Control Accelerated Vesting and Severance Plan, for purposes of
determining the amount of any payments or benefits that may become payable to
you under such other bonus or severance plans of EarthLink, and you hereby waive
any rights, if they exist, to have the Bonus Payment included in any such
determinations.

Release. If the Bonus Payment becomes payable concurrently with your Termination
of Employment with EarthLink, you will execute, and not revoke, a release (the
"Release") (in the form attached hereto as Exhibit A). We would advise you to
review this Release carefully with the assistance of your attorney. Waiver.
Failure to insist upon strict compliance with any of the terms, covenants, or
conditions of this Agreement will not be deemed a waiver of such term, covenant,
or condition, nor will any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times. Taxes. EarthLink may withhold from
any amounts payable under this Agreement, or from any other amounts payable to
you, all income, employment, excise and other taxes that EarthLink reasonably
determines to be required pursuant to any law, regulation, or ruling as a result
of your participation in this Agreement. However, it is your obligation to pay
all required taxes on any amounts provided under this Agreement, regardless of
whether withholding is required or undertaken. Confidentiality. Except to the
extent otherwise required by law, you will not disclose, in whole or in part,
any of the terms of this Agreement. However, you may disclose the terms of this
Agreement to your spouse or to your legal or financial adviser, provided that
you take all reasonable measures to assure that he or she does not disclose the
terms of this Agreement to a third party except as otherwise required by law.
Severability. The agreements contained herein and within the Release prescribed
by paragraph 3 will each constitute a separate agreement independently supported
by good and adequate consideration, and will each be severable from the other
provisions of the Agreement and such Release. If it is determined that any term,
provision, or portion of this Agreement or such Release is void, illegal, or
unenforceable, the other terms, provisions and portions of this Agreement or
such Release will remain in full force and effect, and the terms, provisions,
and portions that are determined to be void, illegal, or unenforceable will
either be limited so that they will remain in effect to the extent permissible
by law, or other similar provisions will be substituted, to the extent
enforceable, so as to provide to EarthLink, to the fullest extent permitted by
applicable law, the benefits intended by this Agreement and such Release.
Survival. The provisions of paragraphs 3 and 6 shall survive the termination of
this Agreement. Entire Agreement. This Agreement sets forth the entire
understanding between you and EarthLink, and supersedes all prior agreements and
communications, whether oral or written between you and EarthLink with respect
to the subject matter of this Agreement. This Agreement will not be modified
except by written agreement between you and EarthLink. Assignment.
Notwithstanding any other provision of this Agreement, EarthLink may assign to
any buyer or transferee entity of any of its business all of its rights, and
such buyer or transferee entity may assume all of EarthLink's obligations, under
this Agreement, and you expressly agree to such assignment and assumption. In
that event, such buyer or transferee entity shall be substituted for EarthLink
throughout this Agreement, except that you shall continue to be entitled to
receive any other payments or benefits to which you may be entitled from
EarthLink or any of its benefit plans, and you will still be required to give to
EarthLink the Release set forth in paragraph 3 and comply with the covenant set
forth in paragraph 6, which obligations shall survive such assignment to and
assumption by such buyer or transferee entity. No Employment Contract. Nothing
contained herein shall be construed to be an employment contract between
EarthLink and you. The creation, continuance or change of this Agreement or a
payment hereunder does not give you any legal or equitable right against
EarthLink to remain employed or to be paid a certain amount. This Agreement does
not modify the terms of your employment. Tax Matters.
Section 4999.
Despite any other provisions of this Agreement to the contrary, if the receipt
of any Bonus Payment under this Agreement would subject you to tax under
Section 4999 of the Code, EarthLink may determine whether some amount of the
Bonus Payment would meet the definition of a "Reduced Amount." If EarthLink
determines that there is a Reduced Amount, the total Bonus Payment to be paid to
you hereunder must be reduced to such Reduced Amount, but not below zero. If
EarthLink determines that the Bonus Payment must be reduced to the Reduced
Amount, EarthLink will promptly notify you of that determination, with a copy of
the detailed calculations. All determinations by EarthLink under this paragraph
are final, conclusive and binding upon you. It is the intention of EarthLink to
reduce the Bonus Payment under this Agreement
only
if the aggregate Net After Tax Receipts to you would thereby be increased. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by EarthLink, however, it is possible that
amounts will have been paid under this Agreement to or for your benefit which
should not have been so paid ("Overpayment") or that additional amounts which
will not have been paid to or for your benefit could have been so paid
("Underpayment"), in each case consistent with the calculation of the Reduced
Amount. If EarthLink, based either upon the assertion of a deficiency by the
Internal Revenue Service against EarthLink or you, which EarthLink believes has
a high probability of success, or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
must be treated for all purposes as a loan which you must repay to EarthLink
together with interest at the applicable Federal rate under Section 7872(f)(2)
of the Code as soon as administratively practicable after such determination of
Overpayment; provided, however, that no such loan may be deemed to be an amount
payable by you to EarthLink if and to the extent such deemed loan and payment
would not either reduce the amount on which you are subject to tax under
Sections 1, 3101 or 4999 of the Code or generate a refund of such taxes. If
EarthLink, based on controlling precedent or other substantial authority,
determines that an Underpayment has occurred, EarthLink will pay you the amount
of the Underpayment as soon as administratively practicable after such
determination of Underpayment only if EarthLink in its sole discretion agrees to
pay you the Underpayment. For purposes of this paragraph, (i) "
Net After Tax Receipts
" means the Present Value of a payment under this Agreement net of all taxes
imposed on you with respect thereto under Sections 1, 3101 and 4999 of the Code,
determined by applying the highest marginal rate under Section 1 which applies
to your taxable income for the applicable taxable year, (ii) "
Present Value
" means the value determined in accordance with Section 280G(d)(4) and (iii)
Reduced Amount
" means the largest aggregate amount of Bonus Payment under this Agreement which
(a) is less than the sum of all Bonus Payments under this Agreement and (b)
results in aggregate Net After Tax Receipts which are equal to or greater than
the Net After Tax Receipts which would result if the aggregate Bonus Payments
under this Agreement were any other amount less than the sum of all Bonus
Payments to be made hereunder.
Section 409A
. This Agreement is intended to comply with the applicable requirements of
Section 409A of the Code by qualifying for the "short term deferral" exemption
and shall be construed and interpreted in accordance therewith. EarthLink may at
any time amend, suspend, or terminate this Agreement, or any payments to be made
hereunder, as necessary to be in compliance with Section 409A of the Code.
Notwithstanding the preceding sentence, EarthLink shall not be liable to you or
any other person if the Internal Revenue Service or any court or other authority
having jurisdiction over such matter determines for any reason that any amount
under the Agreement is subject to taxes, penalties or interest as a result of
failing to comply with Section 409A of the Code. If at any time when you are
entitled to the Bonus Payment hereunder in connection with your Termination of
Employment, to the extent necessary to comply with the "specified employee" rule
of Section 409A of the Code, notwithstanding any other provision hereof, no
payments may be made hereunder before the date which is six months after your
separation from service or, if earlier, the date of your death. All such amounts
which would have otherwise been required to be paid to you during such six
months, or, if earlier, your death, shall be paid in one lump sum payment as
soon as administratively practical after the date which is six months after your
separation from service, or, if earlier, your death. This provision is intended
to comply with, and shall be construed consistent with the meaning of, the
"specified employee" rule of Section 409A of the Code.

IN WITNESS WHEREOF

, the parties hereto have duly caused this Agreement to be executed.







[Name of EMPLOYEE]



Date:



 

WITNESS



Name:



Date:



 

EARTHLINK, INC.



 

By:



Title:



 

 